                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DESIGN BASICS, LLC,                          :
          Plaintiff                          :           No. 1:17-cv-00031
                                             :
              v.                             :           (Judge Kane)
                                             :
MTF ASSOCIATES, INC., et al.,                :
          Defendants                         :

                                          ORDER

       AND NOW, on this 28th day of March 2019, upon consideration of Haubert

Construction, LLC d/b/a Fogarty Homes, Fogarty Homes, Inc., and Randall E. Haubert’s (the

“Haubert Defendants”) Motion for Leave to File Amended Answer and Affirmative Defenses

(Doc. No. 37), Defendants MTF Associates, Inc., Fogarty Homes, Inc., JF Development

Corporation, John Fogarty Custom Built Homes, Inc. d/b/a Distinctive Homes by Fogarty, and

John T. Fogarty’s (the “Fogarty Defendants”) Motion for Leave to File Amended Answer and

Affirmative Defenses (Doc. No. 41), and the Haubert Defendants’ Motion to Compel (Doc. No.

39), IT IS ORDERED THAT:

          1. The Haubert Defendants’ Motion for Leave to File Amended Answer and
             Affirmative Defenses (Doc. No. 37) is DENIED;

          2. The Fogarty Defendants’ Motion for Leave to File Amended Answer and
             Affirmative Defenses (Doc. No. 41) is DENIED; and

          3. The Haubert Defendants’ Motion to Compel (Doc. No. 39) is DENIED.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
